Filed 11/05/20                                      Case 16-91153                                                  Doc 90



         1        RUSSELL D. GREER
                  CHAPTER 13 STANDING TRUSTEE
         2
                  P.O. BOX 3051
         3        MODESTO, CA 95353-3051
                  TELEPHONE (209) 576-1954
         4
                                      UNITED STATES BANKRUPTCY COURT
         5                             EASTERN DISTRICT OF CALIFORNIA
         6

         7                                                             CASE NO: 16-91153
             IN RE:
                                                                       CHAPTER 13
         8   RICARDO SUAREZ MARTINEZ
             XXX-XX-7236                                               NOTICE OF DEFAULT AND
         9                                                             INTENT TO DISMISS CASE
              EVA CRUZ HERNANDEZ
        10   XXX-XX-5364                               Debtor(s)

        11
                  Russell D. Greer, Chapter 13 Standing Trustee in the above referenced case, intends to
        12   submit an Order Dismissing Case as provided by Paragraph (g) of LBR 3015-1 on the
             following grounds:
        13
                     Pursuant to 11. U.S.C. § 1307(c), cause exists to dismiss this case as Debtor(s)
        14    failed to make all payments due under the plan. As of November 04, 2020, payments are
        15    delinquent in the amount of $6,794.00. An additional payment of $3,094.00 will be due
              on the 25th day of this month. Additional payments will be due as set forth in the plan. A
        16    list of payments received by the Trustee is attached as Exhibit A.

        17       NOTICE IS HEREBY GIVEN that paragraph (g) of LBR 3015-1 provides as follows:
        18 (1) If the debtor fails to make a payment pursuant to a confirmed plan, including a direct
               payment to a creditor, the trustee may mail to the debtor and the debtor's attorney written
        19
               notice of the default.
        20
           (2) If the debtor believes that the default noticed by the trustee does not exist, the debtor shall
        21     set a hearing within twenty-eight (28) days of the mailing of the notice of default and give at
        22     least fourteen (14) days' notice of the hearing to the trustee pursuant to LBR 9014-1(f)(2). At
               the hearing, if the trustee demonstrates that the debtor has failed to make a payment required
        23     by the confirmed plan, and if the debtor fails to rebut the trustee's evidence, the case shall be
               dismissed at the hearing.
        24
           (3) Alternatively, the debtor may acknowledge that the plan payment(s) has(have) not been
        25     made and, within thirty (30) days of the mailing of the notice of default, either (A) make the
               delinquent plan payment(s) and all subsequent plan payments that have fallen due, or (B) file
        26
               a modified plan and a motion to confirm the modified plan. If the debtor's financial condition
        27     has materially changed, amended Schedules I and J shall be filed and served with the motion
               to modify the chapter 13 plan.
        28
Filed 11/05/20                                      Case 16-91153                                                 Doc 90



         1 (4) If the debtor fails to set a hearing on the trustee's notice, or cure the default by payment, or
               file a proposed modified chapter 13 plan and motion, or perform the modified chapter 13
         2     plan pending its approval, or obtain approval of the modified chapter 13 plan, all within the
               time constraints set out above, the case shall be dismisssed without a hearing on the trustee's
         3
               application.
         4

         5
                                                                    /s/Russell D. Greer
         6       Dated: November 05, 2020                            Russell D. Greer
         7                                                           Chapter 13 Standing Trustee

         8
         9

        10

        11
        12

        13

        14

        15
        16

        17

        18
        19

        20

        21
        22

        23

        24
        25

        26
        27
        28
Filed 11/05/20                                     Case 16-91153                                                      Doc 90
                       Exhibit A to Notice of Default                                   Case No.: 16-91153
                        RICARDO MARTINEZ
                        EVA HERNANDEZ
                 Date Posted               Transaction Type           Source               Check/MO#         Amount
             11/02/2020          Receipt                      MO                         71830722               1,000.00
             11/02/2020          Receipt                      MO                         71830724                 300.00
             11/02/2020          Receipt                      MO                         71830723               1,000.00
             10/06/2020          Receipt                      MO                         71830239                 300.00
             10/06/2020          Receipt                      MO                         71830237               1,000.00
             10/06/2020          Receipt                      MO                         71830238               1,000.00
             08/27/2020          Receipt                      MO                         71728669               1,000.00
             08/27/2020          Receipt                      MO                         71728670               1,000.00
             08/27/2020          Receipt                      MO                         71728671                 300.00
             07/29/2020          Receipt                      MO                         71728121               1,000.00
             07/29/2020          Receipt                      MO                         71728122               1,000.00
             07/29/2020          Receipt                      MO                         71728123                 300.00
             06/30/2020          Receipt                      MO                         71592454               1,000.00
             06/30/2020          Receipt                      MO                         71592455                 300.00
             06/30/2020          Receipt                      MO                         71592453               1,000.00
             06/05/2020          Receipt                      MO                         71591985                 300.00
             06/05/2020          Receipt                      MO                         71591984               1,000.00
             06/05/2020          Receipt                      MO                         71591983               1,000.00
             05/08/2020          Receipt                      MO                         71573430               1,000.00
             05/08/2020          Receipt                      MO                         71573431                 446.00
             05/08/2020          Receipt                      MO                         715734297              1,000.00
             04/03/2020          Receipt                      MO                         7770324018             1,000.00
             04/03/2020          Receipt                      MO                         7770324017             1,000.00
             04/03/2020          Receipt                      MO                         777032419                446.00
             03/02/2020          Receipt                      MO                         7770324941             1,000.00
             03/02/2020          Receipt                      MO                         7770324943               200.00
             03/02/2020          Receipt                      MO                         7770324945             1,000.00
             01/30/2020          Receipt                      MO                         19057630601            1,000.00
             01/30/2020          Receipt                      MO                         19057630602            1,000.00
             01/30/2020          Receipt                      MO                         19057630603              200.00
             12/30/2019          Receipt                      MO                         19057630494            1,000.00
             12/30/2019          Receipt                      MO                         19057630493            1,000.00
             12/30/2019          Receipt                      MO                         19057630495              200.00
             12/03/2019          Receipt                      MO                         19057630405            1,000.00
             12/03/2019          Receipt                      MO                         19057630406            1,000.00
             12/03/2019          Receipt                      MO                         19057630407              200.00
             11/01/2019          Receipt                      MO                         17688438665            1,000.00
             11/01/2019          Receipt                      MO                         17688438667              100.00
             11/01/2019          Receipt                      MO                         17688438666            1,000.00
             11/01/2019          Receipt                      MO                         17688438668              100.00
             10/03/2019          Receipt                      MO                         17688438531            1,000.00
             10/03/2019          Receipt                      MO                         17688438533            1,000.00
             10/03/2019          Receipt                      MO                         17688438532              100.00
             10/03/2019          Receipt                      MO                         17688438534              100.00
             08/30/2019          Receipt                      MO                         17990988763              270.00
             08/30/2019          Receipt                      MO                         17990988762            1,000.00
             08/30/2019          Receipt                      MO                         17990988761            1,000.00
             07/30/2019          Receipt                      MO                         17990988637            1,000.00

                   Page 1 of 4                                 Date Printed 11/4/2020
Filed 11/05/20                                     Case 16-91153                                                      Doc 90
                       Exhibit A to Notice of Default                                   Case No.: 16-91153
                        RICARDO MARTINEZ
                        EVA HERNANDEZ
                 Date Posted               Transaction Type           Source               Check/MO#         Amount
             07/30/2019          Receipt                      MO                         17990988636            1,000.00
             07/10/2019          Receipt                      MO                         17990988518            1,000.00
             07/10/2019          Receipt                      MO                         17990988519            1,000.00
             06/06/2019          Receipt                      MO                         6974099499               200.00
             06/06/2019          Receipt                      MO                         6974099497             1,000.00
             06/06/2019          Receipt                      MO                         6974099498             1,000.00
             04/30/2019          Receipt                      MO                         17965708935              200.00
             04/30/2019          Receipt                      MO                         17965708930              500.00
             04/30/2019          Receipt                      MO                         17965708931              500.00
             04/30/2019          Receipt                      MO                         17965708932              500.00
             04/30/2019          Receipt                      MO                         17965708936              500.00
             04/05/2019          Receipt                      MO                         17953268555            1,000.00
             04/05/2019          Receipt                      MO                         17953268556              200.00
             04/05/2019          Receipt                      MO                         17953268554            1,000.00
             03/08/2019          Receipt                      MO                         17953268436            1,000.00
             03/08/2019          Receipt                      MO                         17953268435            1,000.00
             03/08/2019          Receipt                      MO                         17953268437              200.00
             02/08/2019          Receipt                      MO                         17860437119            1,000.00
             02/08/2019          Receipt                      MO                         17860437120              200.00
             02/08/2019          Receipt                      MO                         17860437118            1,000.00
             01/03/2019          Receipt                      MO                         17860436997            1,000.00
             01/03/2019          Receipt                      MO                         17860436999              200.00
             01/03/2019          Receipt                      MO                         17860436998            1,000.00
             12/04/2018          Receipt                      MO                         17810147913              200.00
             12/04/2018          Receipt                      MO                         17858076830              500.00
             12/04/2018          Receipt                      MO                         17858076832              500.00
             12/04/2018          Receipt                      MO                         17858076831              500.00
             12/04/2018          Receipt                      MO                         17810147912              500.00
             11/07/2018          Receipt                      MO                         6987776395             1,000.00
             11/07/2018          Receipt                      MO                         6987776396             1,000.00
             11/07/2018          Receipt                      MO                         6987776397               100.00
             09/27/2018          Receipt                      MO                         17820788474              100.00
             09/27/2018          Receipt                      MO                         17820788480              100.00
             09/27/2018          Receipt                      MO                         17820788473            1,000.00
             09/27/2018          Receipt                      MO                         17820788479            1,000.00
             09/04/2018          Receipt                      MO                         17761867178              200.00
             09/04/2018          Receipt                      MO                         17761867179            1,000.00
             09/04/2018          Receipt                      MO                         17761867177            1,000.00
             08/03/2018          Receipt                      MO                         17761867076              200.00
             08/03/2018          Receipt                      MO                         17761867075              900.00
             08/03/2018          Receipt                      MO                         17761867074            1,000.00
             08/03/2018          Receipt                      MO                         17790397935              100.00
             07/06/2018          Receipt                      MO                         17761866998            1,000.00
             07/06/2018          Receipt                      MO                         17761866997            1,000.00
             05/25/2018          Receipt                      MO                         10792734815              500.00
             05/25/2018          Receipt                      MO                         10792734813              500.00
             05/25/2018          Receipt                      MO                         10792734816              500.00
             05/25/2018          Receipt                      MO                         10792734814              500.00

                   Page 2 of 4                                 Date Printed 11/4/2020
Filed 11/05/20                                     Case 16-91153                                                      Doc 90
                       Exhibit A to Notice of Default                                   Case No.: 16-91153
                        RICARDO MARTINEZ
                        EVA HERNANDEZ
                 Date Posted               Transaction Type           Source               Check/MO#         Amount
             04/26/2018          Receipt                      MO                         6982050133               200.00
             04/26/2018          Receipt                      MO                         6982050132             1,000.00
             04/26/2018          Receipt                      MO                         6982050131             1,000.00
             03/29/2018          Receipt                      MO                         17705617469            1,000.00
             03/29/2018          Receipt                      MO                         17705617471            1,000.00
             03/29/2018          Receipt                      MO                         17705617470              150.00
             02/28/2018          Receipt                      MO                         17705617363              300.00
             02/28/2018          Receipt                      MO                         17705617362            1,000.00
             02/28/2018          Receipt                      MO                         17705617364            1,000.00
             01/31/2018          Receipt                      MO                         17705617263            1,000.00
             01/31/2018          Receipt                      MO                         17705617264            1,000.00
             01/04/2018          Receipt                      MO                         17651028762               90.00
             01/04/2018          Receipt                      MO                         17651028763            1,000.00
             01/04/2018          Receipt                      MO                         17651028761            1,000.00
             11/22/2017          Receipt                      MO                         17650142950              500.00
             11/22/2017          Receipt                      MO                         17650142949              500.00
             11/22/2017          Receipt                      MO                         17650142946              500.00
             11/22/2017          Receipt                      MO                         17650142947              500.00
             11/22/2017          Receipt                      MO                         17650142948               90.00
             10/30/2017          Receipt                      MO                         17650142845              500.00
             10/30/2017          Receipt                      MO                         17650142844              500.00
             10/30/2017          Receipt                      MO                         17650142846              500.00
             09/25/2017          Receipt                      MO                         17636627710            1,000.00
             09/25/2017          Receipt                      MO                         17636627709            1,000.00
             09/25/2017          Receipt                      MO                         17636627711               90.00
             08/28/2017          Receipt                      MO                         17622570794              500.00
             08/28/2017          Receipt                      MO                         17622570797               90.00
             08/28/2017          Receipt                      MO                         17622570793              500.00
             08/28/2017          Receipt                      MO                         17622570796              500.00
             08/28/2017          Receipt                      MO                         17622570795              500.00
             07/31/2017          Receipt                      MO                         6967469540             1,000.00
             07/31/2017          Receipt                      MO                         6967469541                95.00
             07/31/2017          Receipt                      MO                         6967469539             1,000.00
             06/23/2017          Receipt                      MO                         17559013973              500.00
             06/23/2017          Receipt                      MO                         17559013971              500.00
             06/23/2017          Receipt                      MO                         17559013974               95.00
             06/23/2017          Receipt                      MO                         17559013972              500.00
             06/23/2017          Receipt                      MO                         17559013970              500.00
             05/23/2017          Receipt                      MO                         17559013831              500.00
             05/23/2017          Receipt                      MO                         17559013834              500.00
             05/23/2017          Receipt                      MO                         17559013832              500.00
             05/23/2017          Receipt                      MO                         17559013833              500.00
             05/23/2017          Receipt                      MO                         17559013835               95.00
             04/26/2017          Receipt                      MO                         6963705391             1,000.00
             04/26/2017          Receipt                      MO                         6963705393               100.00
             04/26/2017          Receipt                      MO                         6963705392             1,000.00
             03/23/2017          Receipt                      MO                         17476452983              500.00
             03/23/2017          Receipt                      MO                         17476452985              500.00

                   Page 3 of 4                                 Date Printed 11/4/2020
Filed 11/05/20                                     Case 16-91153                                                      Doc 90
                       Exhibit A to Notice of Default                                   Case No.: 16-91153
                        RICARDO MARTINEZ
                        EVA HERNANDEZ
                 Date Posted               Transaction Type            Source                Check/MO#       Amount
             03/23/2017          Receipt                      MO                            17476452984          500.00
             03/23/2017          Receipt                      MO                            17476452987          100.00
             03/23/2017          Receipt                      MO                            17476452986          500.00
             02/24/2017          Receipt                      MO                            17526557385          375.00
             01/26/2017          Receipt                      MO                            17528887055          375.00

                                                                   Gross Debtor Receipts:                     96,007.00
                                                                    Less Debtor Refunds:                           0.00
                                                                     Net Debtor Receipts:                     96,007.00




                   Page 4 of 4                                 Date Printed 11/4/2020
